DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendment in claim 1 in the Amendment filed July 27, 2022 has been received and considered by Examiner.
New claim 30 presented in the Amendment filed July 27, 2022 has been received and considered by Examiner.

Claim 19 should be identified as (Withdrawn)
Examiner notes that claim 19 should have been identified as (Withdrawn) in the current amendment, since it is directed to nonelected species B(i), as stated on page 2 of the Non-final Rejection mailed April 28, 2022.

Examiner’s Notes
Examiner notes that Applicant’s claim language makes a distinction between the “laminated fabric” (line 3 of claim 1) and the “recycled laminated fabric product” (line 4 of claim 1). These recitations appear in the recitation “obtaining a laminated fabric including material from a recycled laminated fabric product” in lines 3-4 of claim 1.

Claim 1 recites (a) that it is the “recycled laminated fabric product” that “ha[s]” the “first component” and the “second component” (lines 4-6 of claim 1), and (b) that it is the “laminated fabric” that “includ[es]” “a film layer including at least some of the first component from the recycled laminated fabric product and at least one virgin polymer resin” (lines 7-10 of claim 1). Claim 1 does not recite that the second component is present in the “laminated fabric”; therefore, the second component is not required to be in the “laminated fabric including material from a recycled laminated fabric product”; only the “recycled laminated fabric product” is required to have the second component.

	The rejection that was made of record in the Non-final Rejection mailed April 28, 2022 addressed these distinctions, and the particular language identified above (and the rejection made of record in this Office Action also addresses these distinctions, and the particular language identified above).

Note that the “first component” and the “second component” (lines 4-6 of claim 1) as claimed are identified in the rejection of record as corresponding to different components of Booij et al. (USPN 5,840,773). Note, for example, in the Non-Final Rejection (page 5), the statements “… and that polyamide-containing carpet includes other polymeric components such as polypropylene (of the fibers of the backing layer) and the adhesive of the adhesive layer (see, for example, col. 3, lines 22-29). The other polymeric components correspond to the second component having a different melting point from the first component (the polyamide of Booij et al.)…”.

Note that “In regard to Applicant’s addition of “that is a polymer” immediately after “first component” in lines 4-5 of claim 1 in the Amendment filed July 27, 2022, polyamide is a polymer.” has been added in the discussion of Booij et al. (USPN 5,840,773) in the updated rejection of claims 1, 3-14, 16-18 and 22-28 as being unpatentable over Brown et al. (USPN 5,662,978) in view of Parker et al. (US 2003/0218367), and in further view of Booij et al. (USPN 5,840,773) below.

WITHDRAWN OBJECTIONS
The objection to claims 2 and 15 has been withdrawn due to Applicant’s statement on page 8 of the Amendment filed July 27, 2022 that claims 2 and 15 were drafted as intended.

REPEATED / UPDATED REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-14, 16-18 and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (USPN 5,662,978) in view of Parker et al. (US 2003/0218367), and in further view of Booij et al. (USPN 5,840,773).
In regard to claims 1 and 9, Brown et al. teach a method of protecting an object with a cover (because Brown et al. teach a protective cover, see, for example, col. 4, lines 42-50 and abstract), where the protective cover comprises a nonwoven layer bonded to a film layer via an adhesive layer (see, for example, col. 9, lines 26-39). Brown et al. teach that the film may be made from those polymers commonly known to be useful in the production of films, particularly ethylvinyl acetate (EVA), polyvinlychloride (PVC), polyamides and polyolefins with polyolefins being preferred, and that, among polyolefins, polypropylene and polyethylene are preferred (col. 8, lines 62-67).
Brown et al. fail to teach that the film layer includes a component from a recycled laminated fabric product and a virgin polymer resin, or that the recycled laminated fabric product has at least two components, where the first and the second components have different melting points.
	Parker et al. teach a protective cover for a vehicle seat, where one layer of the cover includes recycled material in an amount of 25 % of the layer (which one of ordinary skill in the art would recognize means that the remaining 75% of the polymer in the layer is virgin polymer of the same material) (paragraph 0015; Examiner acknowledges that the presence of optional additives in Parker et al. would skew these relative amounts a little). Because the cover is a three-layer transparent, thermoplastic, polyethylene film (paragraph 0015), the major component of each of the three layers must be virgin polyethylene, with particular emphasis on “transparent”. Each of the three layers of a three-layer film that is transparent must be predominantly polymer, for the three-layer film to be transparent, including the recycled material of the second layer must be predominately polymer for that layer, and the three-layer film as a whole, to be transparent. Since Parker et al. establish that it is known to include recycled polymer and virgin polymer in the layer of a protective cover, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the film layer of the cover of Brown et al. with a mixture of recycled and virgin polymer. In further regard to claim 9, the recycled polymer and virgin polymer are the same material, given the teaching of Parker et al. (paragraph 0015), and further it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used the same material for both the recycled polymer and virgin polymer in order to maximize compatibility between the two resins for purposes of film formation.
	Booij et al., however, disclose a method of extracting and obtaining polyamide from polyamide-containing carpet (which is a laminated fabric product) (extracting and obtaining polyamide from the carpet is recycling the polyamide in the carpet) (see, for example, abstract and col. 3, lines 22-42), and that polyamide-containing carpet includes other polymeric components such as polypropylene (of the fibers of the backing layer) and the adhesive of the adhesive layer (see, for example, col. 3, lines 22-29). In regard to Applicant’s addition of “that is a polymer” immediately after “first component” in lines 4-5 of claim 1 in the Amendment filed July 27, 2022, polyamide is a polymer. The other polymeric components correspond to the second component having a different melting point from the first component (the polyamide of Booij et al.). Examiner notes that different polymeric materials having different melting points because they are different material (it is a fundamental principle of materials science that different materials have different properties: the melting point of polymer X is different than that of polymer Y because polymers X and Y are different.
	Since Brown et al. teach that polyamides are a suitable material for the film of the protective cover of Brown et al. (col. 8, lines 62-67), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the cover of Brown et al. such that it is of the polyamide obtained from the recycling of carpet via the process taught by Booij et al., and since Parker et al. establish that it is known to include recycled polymer and virgin polymer in the layer of a protective cover, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have included virgin polyamide polymer in the film layer of the cover that is the same polyamide as the recycled polyamide obtained by carpet taught by Booij et al.

	In regard to claims 3 and 4, Brown et al., Parker et al. and Booij et al. teach the process as discussed above in regard to claim 1. Since Parker et al. teach the relative amounts of recycled polymer and virgin polymer is 25%:75% (paragraph 0015; Examiner acknowledges that the presence of optional additives in Parker et al. would skew these relative amounts a little), the cover that results from the process taught by Brown et al., Parker et al. and Booij et al. has material from the recycled laminated fabric product in an amount that falls within the ranges recited in claims 3 and 4.

	In regard to claims 5 and 6, Brown et al., Parker et al. and Booij et al. teach the process as discussed above in regard to claim 1. Brown et al., Parker et al. and Booij et al. do not explicitly teach that either of the polymeric materials of the recycled laminated fabric product (the carpet of Booij et al.) is polyethylene or PET. However, since polyethylene and PET are thermoplastic recyclable polymers just as nylon is a thermoplastic recyclable polymer, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have recycled a laminated fabric product (carpet) to source whatever thermoplastic polymer is desired for a particular cover, taking into account considerations such as the particular mechanical properties that are desired for a given application (such as the particular item to be protected), given that different polymers will provide different mechanical properties. Additionally, note that Brown et al. teach a variety of thermoplastic polymers may be used for the film, including any that are useful in the production of films, and Brown et al. specifically teach polyethylene as a suitable material for a film (col. 8, lines 62-67).
  	
In regard to claim 7, Brown et al., Parker et al. and Booij et al. teach the process as discussed above in regard to claim 1. Booij et al. teach that mixtures of polyamides may be in some carpets, and therefore it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have extracted two or more (all) of the polyamides in the carpet of a carpet having at least two polyamides in it in order to source the polyamides in the carpet for use as a material of the film layer of the cover taught by Brown et al., Parker et al. and Booij et al. as discussed above in regard to claim 1.

In regard to claim 8, Brown et al., Parker et al. and Booij et al. teach the process as discussed above in regard to claim 1. Since the film layer of the cover taught by Brown et al., Parker et al. and Booij et al. is thermoplastic, it is heat-sealable (thermoplastic materials are heat sealable).

In regard to claims 10 and 11, Brown et al., Parker et al. and Booij et al. teach the process as discussed above in regard to claim 1. While Brown et al., Parker et al. and Booij et al. do not explicitly teach that the nonwoven layer is constructed partly or entirely of recycled material, in following with the spirit of the use of recycled materials of Parker et al. and Booij et al. (see discussion regarding claim 1 above), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a nonwoven layer that is constructed partly or entirely of recycled material.

In regard to claims 12 and 13, Brown et al., Parker et al. and Booij et al. teach the process as discussed above in regard to claim 1. While Brown et al., Parker et al. and Booij et al. do not explicitly teach that the laminated fabric is cut to a desired size and shape, since Brown et al. teach that the cover may be used as a protective cover for a variety of items of a variety of sizes and shapes (col. 4, lines 42-50), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have cut the laminated fabric in the process of forming the cover in order to form the cover so that it has the correct size and shape for the particular item / type of item to be covered.

In regard to claim 14, Brown et al., Parker et al. and Booij et al. teach the process as discussed above in regard to claim 1. While Brown et al., Parker et al. and Booij et al. do not explicitly teach that the laminated fabric is formed to a desired shape, since Brown et al. teach that the cover may be used as a protective cover for a variety of items of a variety of sizes and shapes (col. 4, lines 42-50), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the laminated fabric in the process of forming the cover in order to form the cover so that it has the correct shape for the particular item / type of item to be covered.

In regard to claim 16, Brown et al., Parker et al. and Booij et al. teach the process as discussed above in regard to claim 1. Booij et al. teach that the first component (the polyamide of Booij et al., or one of the polyamides of Booij et al.) is pelletized (col. 6, lines 27-30). As stated above in regard to claim 1, Parker et al. teach a protective cover for a vehicle seat, where one layer of the cover includes recycled material in an amount of 25 % of the layer (which one of ordinary skill in the art would recognize means that the remaining 75% of the polymer in the layer is virgin polymer of the same material) (paragraph 0015; Examiner acknowledges that the presence of optional additives in Parker et al. would skew these relative amounts a little). Since Parker et al. establish that it is known to include recycled polymer and virgin polymer in the layer of a protective cover, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the film layer of the cover of Brown et al. with a mixture of the recycled polyamide and virgin polyamide.

In regard to claim 17, Brown et al., Parker et al. and Booij et al. teach the process as discussed above in regard to claim 16. Booij et al. teach that the first and second components are separated via melt separation (col. 6, lines 27-30).

In regard to claim 18, Brown et al., Parker et al. and Booij et al. teach the process as discussed above in regard to claim 16. The recycled polymer and virgin polymer are the same material, given the teaching of Parker et al. at paragraph 0015, and further it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used the same material for both the recycled polymer and virgin polymer in order to maximize compatibility between the two resins for purposes of film formation.

	In regard to claims 22 and 23, Brown et al., Parker et al. and Booij et al. teach the process as discussed above in regard to claim 16. Brown et al., Parker et al. and Booij et al. do not explicitly teach that either of the polymeric materials of the recycled laminated fabric product (the carpet of Booij et al.) is polyethylene or PET. However, since polyethylene and PET are thermoplastic recyclable polymers just as nylon is a thermoplastic recyclable polymer, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have recycled a laminated fabric product (carpet) to source whatever thermoplastic polymer is desired for a particular cover, taking into account considerations such as the particular mechanical properties that are desired for a given application (such as the particular item to be protected), given that different polymers will provide different mechanical propertes. Additionally, note that Brown et al. teach a variety of thermoplastic polymers may be used for the film, including any that are useful in the production of films, and Brown et al. specifically teach polyethylene as a suitable material for a film (col. 8, lines 62-67).

In regard to claim 24, Brown et al., Parker et al. and Booij et al. teach the process as discussed above in regard to claim 16. Since the film layer of the cover taught by Brown et al., Parker et al. and Booij et al. is thermoplastic, it is heat-sealable (thermoplastic materials are heat sealable).

In regard to claim 25, Brown et al., Parker et al. and Booij et al. teach the process as discussed above in regard to claim 16. Brown et al. teach that the film may be a multilayer film, and that the layers are extruded (col. 8, lines 56-61): since Brown et al. establish that the film may be multilayer film, and that the layers are extruded, one of ordinary skill in the art would have recognized that the multilayer film may be formed via coextrusion, and it further would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have coextruded the layers of the multilayer film to form the multilayer film of Brown et al. taught at col. 8, lines 56-61.

In regard to claims 26 and 27, Brown et al., Parker et al. and Booij et al. teach the process as discussed above in regard to claim 16. While Brown et al., Parker et al. and Booij et al. do not explicitly teach that the laminated fabric is cut to a desired size and shape, since Brown et al. teach that the cover may be used as a protective cover for a variety of items of a variety of sizes and shapes (col. 4, lines 42-50), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have cut the laminated fabric in the process of forming the cover in order to form the cover so that it has the correct size and shape for the particular item / type of item to be covered.

In regard to claim 28, Brown et al., Parker et al. and Booij et al. teach the process as discussed above in regard to claim 16. While Brown et al., Parker et al. and Booij et al. do not explicitly teach that the laminated fabric is formed to a desired shape, since Brown et al. teach that the cover may be used as a protective cover for a variety of items of a variety of sizes and shapes (col. 4, lines 42-50), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the laminated fabric in the process of forming the cover in order to form the cover so that it has the correct shape for the particular item / type of item to be covered.

Claims 2, 15, 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (USPN 5,662,978) in view of Parker et al. (US 2003/0218367), and in further view of Booij et al. (USPN 5,840,773), and in further view of Todt et al. (US 2012/0015161).
In regard to claims 2 and 21, Brown et al., Parker et al. and Booij et al. teach the process as discussed above in regard to claim 1 (in regard to claim 2) and 16 (in regard to claim 21). The recycled laminated fabric product of Booij et al. (the carpet) is heat shrinkable because it is of thermoplastic material, and any thermoplastic material shrinks when heated to some temperature.
Brown et al., Parker et al. and Booij et al. fail to teach that the cover is heat shrinkable.
Todt et al., however, disclose a protective cover comprised of a nonwoven layer, an adhesive and a heat shrinkable film (see, for example, abstract and paragraph 0292). Since Todt et al. establish that it is known to use a heat shrinkable film as the film of a protective cover comprised of a nonwoven layer, an adhesive and a heat shrinkable film, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a heat shrinkable film as the film of the cover taught by Brown et al., Parker et al. and Booij et al.

In regard to claims 15 and 29, Brown et al., Parker et al., Booij et al. and Todt et al. teach the process as discussed above in regard to claim 2 (in regard to claim 15) and 21 (in regard to claim 29). Todt et al. teach that the cover is placed around the item to be covered/protected and heat is applied to shrink the cover around the item (see, for example, abstract and paragraph 0292), so it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to do so in the process taught by Brown et al., Parker et al., Booij et al. and Todt et al. as discussed above in regard to claims 2 and 21.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (USPN 5,662,978) in view of Parker et al. (US 2003/0218367), and in further view of Booij et al. (USPN 5,840,773), and in further view of Haffner et al. (USPN 6,045,900).
Brown et al., Parker et al. and Booij et al. teach the process as discussed above in regard to claim 16.
Haffner et al. teach a multilayer film that may be used to form a protective cover (col. 7, lines 1-6), where a thermoplastic layer of the film may be formed via a blown film process (col. 7, line 42). Since Haffner et al. establish that a blown film process is a known method via forming a thermoplastic layer (or film), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the film layer of the cover taught by Brown et al., Parker et al. and Booij et al. via a blown film process.

Claims 2, 15, 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (USPN 5,662,978) in view of Parker et al. (US 2003/0218367), and in further view of Booij et al. (USPN 5,840,773), and in further view of Todt et al. (US 2012/0015161).
In regard to claims 2 and 21, Brown et al., Parker et al. and Booij et al. teach the process as discussed above in regard to claim 1 (in regard to claim 2) and 16 (in regard to claim 21).
Brown et al., Parker et al. and Booij et al. fail to teach that the cover is heat shrinkable.
Todt et al., however, disclose a protective cover comprised of a nonwoven layer, an adhesive and a heat shrinkable film (see, for example, abstract and paragraph 0292). Since Todt et al. establish that it is known to use a heat shrinkable film as the film of a protective cover comprised of a nonwoven layer, an adhesive and a heat shrinkable film, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a heat shrinkable film as the film of the cover taught by Brown et al., Parker et al. and Booij et al.
NEW REJECTION
Claim Rejections - 35 USC § 103
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (USPN 5,662,978) in view of Parker et al. (US 2003/0218367), and in further view of Booij et al. (USPN 5,840,773), and in further view of Todt et al. (US 2012/0015161).
Brown et al., Parker et al. and Booij et al. teach the process as discussed above in regard to claim 1. 
Brown et al., Parker et al. and Booij et al. fail to teach that the cover is heat shrinkable.
Todt et al., however, disclose a protective cover comprised of a nonwoven layer, an adhesive and a heat shrinkable film (see, for example, abstract and paragraph 0292). Since Todt et al. establish that it is known to use a heat shrinkable film as the film of a protective cover comprised of a nonwoven layer, an adhesive and a heat shrinkable film, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a heat shrinkable film as the film of the cover taught by Brown et al., Parker et al. and Booij et al.
Response to Arguments
Applicant’s arguments in response to the 35 U.S.C. 103 rejection of claims 1, 3-14, 16-18 and 22-28 as being unpatentable over Brown et al. (USPN 5,662,978) in view of Parker et al. (US 2003/0218367), and in further view of Booij et al. (USPN 5,840,773), to the extent that they apply to the updated rejection made of record in this Office Action, have been fully considered but are not persuasive.
In response to Applicant’s argument at the top of page 8 of the Amendment filed July 27, 2022 that the teaching of Parker et al. that “[t]he second layer is a post consumer recycled (PCR) content layer with about 25 percent PCR” in paragraph 0015 does not mean that the remaining 75% of the film is virgin polymer, Examiner disagrees that this teaching does not mean that a remainder of second layer, or at least a significant portion of the remainder of the second layer, is of virgin polymer. Paragraph 0015 of Parker et al. begins 
The cover 100 is a heat-sealable, transparent, thermoplastic, polyethylene film. Preferably, the film has three layers of about 0.025 millimeter (mm) (1 mil) each, for a total thickness of about 0.076 (3 mil). The first layer is an outside layer with slip properties. The second layer is a post consumer recycled (PCR) content layer with about 25 percent PCR….

Because the cover is a three-layer transparent, thermoplastic, polyethylene film (paragraph 0015), the major component of each of the three layers must be virgin polyethylene, with particular emphasis on “transparent”. Each of the three layers of a three-layer film that is transparent must be predominantly polymer, for the three-layer film to be transparent, including the recycled material of the second layer must be predominately polymer for that layer, and the three-layer film as a whole, to be transparent. Parker et al. only identify the second layer as having PCR, so the first and third layers of the polyethylene film must be of virgin polyethylene, and the remainder of the resin in the second layer that is not PCR must be virgin polyethylene (if a resin is not identified as PCR resin or any other form of recycled/reclaimed resin, one of ordinary skill in the art would have expected it to be virgin resin).  While Examiner agrees that there may be additives in the non-PCR component of the second layer (the 75% remaining component that is not the 25% PCR component) that would lower the amount of virgin polyethylene resin down to a percentage less than 75%, there must be virgin polyethylene resin in the second layer, as all of the resin in the first and third layers of the polyethylene film are of virgin polyethylene resin. Applicant points out that paragraph 0029 discloses that there may be additives in the film; Examiner, however, notes that paragraph 0029 does not specify which of the three-layer film has the additives, and since the additives disclosed in paragraph 0029 are anti-mildew, odorant and ultraviolet absorber, these additives are much more likely to be used in the first and third (outermost and innermost) layers of the three-layer film, because the outermost and innermost layers are where the additives would be most effective (the second layer with 25% PCR is between the first and third layers, paragraph 0015).  Examiner also notes that the additives are not disclosed as required components of any layer of the three-layer film. Examiner also notes that paragraph 0029 does not specifically refer to the PCR resin of the second layer. Regardless of whether the second layer that is of 25% PCR has an additive or some additives in it, a significant portion of the remaining 75% of the second layer that is not PCR must be of virgin polyethylene, for the film to be a transparent, thermoplastic, polyethylene film (paragraph 0015), with particular emphasis on “transparent”. Each of the three layers of a three-layer film that is transparent must be predominantly polymer, for the three-layer film to be transparent, including the recycled material of the second layer must be predominately polymer for that layer, and the three-layer film as a whole, to be transparent.

Examiner notes that Applicant did not address the portion of the rejection regarding the Booij et al. (USPN 5,840,773) reference in Applicant’s arguments in the Amendment filed July 27, 2022. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Again, Applicant did not address the teachings of Booij et al. (USPN 5,840,773) that were relied upon in the rejection of record. 

Examiner also notes that the “first component” and the “second component” (lines 4-6 of claim 1) as claimed are identified in the rejection of record as corresponding to different components of Booij et al. (USPN 5,840,773). Note, for example, in the Non-Final Rejection (page 5), the statements “… and that polyamide-containing carpet includes other polymeric components such as polypropylene (of the fibers of the backing layer) and the adhesive of the adhesive layer (see, for example, col. 3, lines 22-29). The other polymeric components correspond to the second component having a different melting point from the first component (the polyamide of Booij et al.)…” Applicant did not address these findings regarding Booij et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/            Primary Examiner, Art Unit 1788